UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7086


TYRELL HILL,

                     Plaintiff - Appellant,

              v.

STEPHEN T. MOYER, Interim Secretary; RICHARD GRAHAM, Warden;
RICHARD RODERICK, Case Manager; BENJAMIN BRADLEY, Case Manager,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-01994-PWG)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrell Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrell Hill appeals the district court’s order granting Defendants summary

judgment on his claims alleging Defendants erroneously failed to correct misinformation

in his prison file. We have considered Hill’s arguments in conjunction with the record

and find no reversible error. Accordingly, we affirm the district court’s order. See Hill v

Moyer, No. 8:17-cv-01994-PWG (D. Md. July 27, 2018).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2